Citation Nr: 1452550	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  11-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for hypertension, including secondary to service-connected diabetes mellitus, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a skin disorder, claimed as a rash on arms, neck, chest and lower back, including as due to Agent Orange exposure.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty August 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a skin disorder, claimed as a rash on arms, neck, chest and lower back and entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left and right upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied a claim for service connection for erectile dysfunction, finding no evidence that the disability was incurred in, or was caused by, service.  The Veteran did not appeal.

2.  In a January 2007 Board decision, the Board denied a claim for service connection for hypertension, finding no evidence that the condition was incurred in, or was caused by, service.  The Veteran did not appeal.

3.  The evidence received since the prior denials of service connection for erectile dysfunction and hypertension was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denials, and raises a reasonable possibility of substantiating the claims.  

4.  Erectile dysfunction was not first manifested on active duty service; the preponderance of the evidence is against finding that erectile dysfunction is related to active service.

5.  Erectile dysfunction is not due to or aggravated by the service-connected diabetes mellitus.

6.  Hypertension was not first manifested on active duty service or within the first post-service year; the preponderance of the evidence is against finding that hypertension is related to active service.

7.  Hypertension is not due to or aggravated by the service-connected diabetes mellitus.

CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

2.  The January 2007 Board decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).  

3.  The evidence received since the January 2006 rating decision and January 2007 Board decision is new and material and the claims for service connection for erectile dysfunction and hypertension are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Erectile dysfunction was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claims to reopen, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for erectile dysfunction and hypertension.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency as to notice or assistance has been rendered moot.

In regard to the claims for entitlement to service connection for erectile dysfunction and hypertension, under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R.
 § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, letters were sent to the Veteran in June 2009 and May 2010 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims on a direct and secondary basis.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain. The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded a VA examination in August 2011 for both disabilities.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner provided a rationale for the opinion offered.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained. Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 
II.  Application to Reopen Based on New and Material Evidence


In a January 2006 rating decision, the RO denied a claim for entitlement to service connection for erectile dysfunction because: (1) there was no evidence that the Veteran's erectile dysfunction was related to his presumed Agent Orange exposure and (2) there was no evidence that the Veteran had a diagnosis of diabetes mellitus, for which erectile dysfunction has been found to be potentially secondarily related.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any additional evidence received during that time period.

An unappealed rating decision becomes final.  In order to reopen a previously denied claim, new and material evidence is required.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Since the previous denial, the Veteran was diagnosed with diabetes mellitus and subsequently service-connected for the same.  As the January 2006 rating decision denied service connection for erectile dysfunction, in part, due to lack of a diabetes mellitus diagnosis and the Veteran has been subsequently diagnosed with the same, the evidence is both new and material.  

In a January 2007 decision, the Board denied a claim for entitlement to service connection for hypertension because there was no evidence that hypertension was manifest in service or otherwise related to service, including due to Agent Orange exposure.  

The Veteran now claims that his hypertension is related to his service-connected diabetes mellitus.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of the new claim; however, if new and material evidence is submitted supporting the new theory of causation, the claim must be reopened.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  There is new evidence that the Veteran has a diagnosis of diabetes mellitus.  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  Here, the new evidence is also material because it triggers the duty to assist under Shade.  

The Veteran's claims for service connection for erectile dysfunction and hypertension are reopened.

III.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service. 
38 U.S.C.A. § 1112(a)(1) (West 2014).

Finally, in order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 3 8 C.F.R. § 3.310.

Erectile dysfunction 

The Veteran does not contend and the evidence does not suggest that his erectile dysfunction arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for erectile dysfunction is warranted as secondary to his current service-connected diabetes mellitus.

The Veteran was afforded a VA examination in August 2011 where the examiner opined,
Veteran has [had erectile dysfunction] for about 15 years.  [Diabetes mellitus] was diagnosed about 3.5 years ago.  Renal function, PSA, Testosterone level, urine analysis are normal.  [Erectile dysfunction] is multifactorial.  Investigations and urology consult did not reveal a cause for the [erectile dysfunction].  [Erectile dysfunction] pre-dates [diabetes mellitus] by many years and [diabetes mellitus] is controlled on medication.  [Erectile dysfunction] is less likely as not caused by or aggravated by [diabetes mellitus.]

A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the August 2011 examiner considered the Veteran's medical records and found against a connection between the Veteran's erectile dysfunction and service-connected diabetes mellitus.  He provided support for his conclusions.  Specifically, the fact that erectile dysfunction preceded the diagnosis of diabetes by at least a decade, at best, is strong evidence against a causative relationship.  Further, the August 2011 VA examiner noted that the Veteran's diabetes mellitus is controlled on medication and therefore not aggravating the erectile dysfunction.  Therefore, the Board finds that the opinion is highly probative of the issue at hand.

The Board has considered the Veteran's statements regarding the etiology of his erectile dysfunction.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding the etiology of his erectile dysfunction.  

The Board is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.  The VA examiner also based the opinion upon review of the claims file.  

Given that the Board has found the unfavorable August 2011 VA medical opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).

Hypertension

The Veteran does not contend and the evidence does not suggest that his hypertension arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for his hypertension is warranted as secondary to his current service-connected diabetes mellitus.

The Veteran was afforded a VA examination in August 2011 where the examiner opined, "Hypertension was diagnosed about 15 years ago.  [Diabetes mellitus] was diagnosed about 3.5 years ago.  Renal function is normal and there is no vascular disease.  [Blood pressure] is controlled on medications.  [Hypertension] is less likely as not caused by or aggravated by [diabetes mellitus.]"

Service connection for hypertension as secondary to diabetes mellitus must also be denied.  Again, the examiner provided the reasons for his conclusions, which are supported by the record.  In particular, the fact that hypertension preceded the diagnosis of diabetes by at least a decade, at best, is strong evidence against a causative relationship.  Further, the examiner's opinion with regard to the question of aggravation of hypertension by diabetes notes that the Veteran's diabetes has not caused any renal or vascular disease and that the Veteran's blood pressure is controlled on medications.  Hypertension associated with diabetes is caused by renal disease or vascular disease, and objective testing has repeatedly demonstrated that no such kidney or vascular dysfunction is present here.  Therefore, the Board finds that the opinion is highly probative on the issue at hand.

The Board has considered the Veteran's statements regarding the etiology of his hypertension.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding the etiology of his hypertension.  In that regard, the Veteran has previously asserted unsuccessfully that his hypertension was related to other sources, including due to Agent Orange.  (See January 2007 Board denial).

The Board is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.  The VA examiner also based the opinion upon review of the claims file.  

Finally, the Board observes that service connection may be awarded on presumptive basis for certain disabilities such as hypertension that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's hypertension was not initially manifested within a year following service.  Rather, the first evidence of a diagnosis is around 1996, nearly 30 years after separation from service.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection for a hypertension disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for erectile dysfunction having been submitted, the claim to reopen is granted.

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for hypertension having been submitted, the claim to reopen is granted.

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus is denied.  




	(CONTINUED ON NEXT PAGE)
REMAND

In a June 2010 VA Form 21-4138, the Veteran stated that he underwent an Agent Orange Registry examination in May 2010.  He stated that the examination included new and material evidence relevant to his skin claim.  However, the claims file is negative for any such examination report and it is unclear whether the Veteran attended such an examination.  VA has an obligation to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2013). Therefore, on remand, the AOJ must determine whether the Veteran did attend an Agent Orange Registry Examination in May 2010 and, if so, obtain a copy of the examination report.

At an August 2010 VA physical medicine rehabilitation consultation, the clinician noted mild weakness to an equal degree of both median and ulnar-innervated hand intrisincs bilaterally.  The Veteran is service-connected for peripheral neuropathy of the median nerve.  He also has a diagnosis of carpal tunnel, which is not service-connected.  It is unclear as to whether the August 2010 note which refers to weakness of the ulnar nerve is related to his non-service-connected carpal tunnel or his service-connected peripheral neuropathy.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion which provides such clarification, as additional ratings may be warranted if the ulnar involvement is related to the service-connected median nerve.  Also, the examiner should provide an opinion as to the current severity of the Veteran's peripheral neuropathy.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of all outstanding VA treatment records should be obtained and added to the claims folder.  The AOJ should specifically attempt to determine whether a scheduled May 2010 Agent Orange Registry Examination took place at the Columbus VA Medical Center and, if so, obtain a copy of the examination report.

If the AOJ is unable to secure any outstanding VA treatment records, including the Agent Orange Registry Examination report, it must notify the Veteran and his representative and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current severity of his peripheral neuropathy of the left and right upper extremities.  The examiner must review the claims file and must note that review in the report. Appropriate testing should be performed, and all findings reported in detail.

The examiner is asked to clarify whether the Veteran's service-connected peripheral neuropathy of the median nerve also has an ulnar nerve component that is related, or alternatively, whether the ulnar nerve disability noted in the record is related to a non-service-connected disability, such as the diagnosed carpal tunnel syndrome.  See August 2010 VA physical medicine rehabilitation consultation note which notes "mild weakness to an equal degree of both median and ulnar-innervated hand intrisincs bilaterally with a pain-related give-way component, but no atrophy."

3.  Ensure that the development outlined above has been accomplished and that the examination report is adequate.  Then readjudicate the claims on appeal.  If the benefits sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


